 

Exhibit 10.1

 



[image_001.jpg]

 

August 3, 2016

 

Delafield Investments Limited

40 Wall Street, 58th Floor

New York, New York 10005

Attn: Joshua Sason

 

Re:Extension of Debenture

 

To Whom It May Concern:

 

We are pleased to offer to you (1) a Five Month Common Stock Purchase Warrant to
purchase in five tranches, at exercise prices between $0.012 and $0.020 per
share, up to 200,000,000 shares of common stock, par value $0.001 per share (the
“Common Stock”) of Propanc Health Group Corporation (the “Company”) and (2) a
Two Year Common Stock Purchase Warrant to purchase up to 40,000,000 shares of
Common Stock at an exercise price of $0.10 per share (collectively, the
Warrants”) in consideration for extending the Maturity Date of the Debenture
issued under the securities purchase agreement, dated October 28, 2015 as
amended on March 11, 2016 by addendum and by letter agreement on July 1, 2016
(the “Purchase Agreement”), by and between you and the Company. The shares of
Common Stock underlying the Warrants (“Warrant Shares”) will be registered for
resale pursuant to a registration statement on Form S-1 pursuant to the
Securities Act of 1933, as amended (the “Securities Act”). Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement.

 

In consideration for issuing the Warrant to you, it is understood that you will
extend the maturity date of the Debenture until February 28, 2017 (the “Maturity
Date”) and agree that no interest will accrue under the Debenture from October
28, 2016 through the Maturity Date (provided that all accrued but unpaid
interest prior to October 28, 2016 shall be due and payable pursuant to the
terms of the Debenture).

 

Additionally, the parties hereby agree to their respective representations,
warranties and covenants set forth on Annex A attached hereto.

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company at e-mail:
j.nathanielsz@propanc.com, with a copy to amcclean@hselaw.com on or before 5:00
pm ET on August 3, 2016.

 

 



Level 2, 555 Riversdale Road, Camberwell, Victoria, 3124, Australia ž P +61 3
9882 0780 ž F + 61 3 9882 9969 ž propanc.com



 

 

 

 

Please do not hesitate to call me if you have any questions.

  

 

Sincerely yours,

      PROPANC HEALTH GROUP CORP.         By: /s/ James Nathanielsz   Name: James
Nathanielsz   Title CEO

 

 

Accepted and Agreed to:

 

Name of Holder: Delafield Investments Limited Signature of Authorized Signatory
of Holder: /s/ James Keyes Name of Authorized Signatory: Jamse Keyes Title of
Authorized Signatory: Director

 

 

Name of Holder: Delafield Investments Limited Signature of Authorized Signatory
of Holder: /s/ Michael Abitebol Name of Authorized Signatory: Michael Abitebol
Title of Authorized Signatory: Director

 

 

 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the undersigned
(Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Purchase Agreement):

 

(a)                Subsidiaries. The Company owns, directly or indirectly, all
of the capital stock or other equity interests of its subsidiaries, Propanc PTY
Ltd. and Propanc (UK) Limited (the “Subsidiaries”), free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
is validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b)               Organization and Qualification. Each of the Company and its
Subsidiaries is duly incorporated or otherwise organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. None
of the Company nor its Subsidiaries is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of the
Warrant or any Transaction Document, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under the Warrant or any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)                 Issuance of the Securities. The Warrants when duly executed
and delivered in accordance with the terms of this letter agreement will
constitute valid and binding obligations of the Company. The Warrant Shares,
when issued in accordance with the terms of the Warrants, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Warrants. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Warrant Shares on the date hereof.

 

(d)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



 

 

 

(e)                No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected, except, in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

(f)                SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and Propanc PTY Ltd. as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



 

 

 

(g)               Investment Company. The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

Representations, Warranties and Covenants of the undersigned. The undersigned
hereby represents, warrants and covenants as of the date hereof to the Company
as follows (unless as of a specific date therein, in which case they shall be
accurate as of such date):

 

                                                 (a)               Organization
and Qualification. The undersigned is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The undersigned is not in violation or default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.

 

                                                (b)               Authorization;
Enforcement. The undersigned has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this letter
agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this letter agreement by the undersigned and the
consummation by the undersigned of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the undersigned and
no further action is required by the undersigned, its governing body or owners
in connection therewith. This letter agreement has been duly executed by the
undersigned and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the undersigned enforceable
against the undersigned in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

                                                 (c)               No Conflicts.
The execution, delivery and performance of this letter agreement by the
undersigned and the consummation by the undersigned of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the undersigned’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; or (ii) conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the
undersigned is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected.

 

                                                (d)               Compliance
with Securities Act. The undersigned understands and agrees that the Warrant and
exercise of the Warrant has not been registered under the Securities Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Subscriber contained
herein), and that the Warrant and Warrant Shares must be held indefinitely
unless a subsequent disposition is registered under the Securities Act or any
applicable state securities laws or is exempt from such registration.

 



 

 

 

                                                 (e)               Own Account.
The undersigned understands that the Warrants and the Warrant Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Warrants and Warrant
Shares as principal for its own account and not with a view to or for
distributing or reselling such Warrants or Warrant Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Warrants or Warrant Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of the Warrants or Warrant Shares in
violation of the Securities Act or any applicable state securities law. The
undersigned is acquiring the Warrants hereunder in the ordinary course of its
business.

 

                                                 (f)               Experience of
the Undersigned. The undersigned, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Warrant and has so evaluated the merits and
risks of such investment. The undersigned is able to bear the economic risk of
an investment in the Warrant and, at the present time, is able to afford a
complete loss of such investment.

 

                                                (g)               Access to
Information. The undersigned acknowledges that it has had the opportunity to
review the Warrant and the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Warrant and the merits and risks of investing in the Warrant;
(ii) access to information about the Company and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. 

 

                                                (h)               No Market
Manipulation. The undersigned has not taken, and will not take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock or affect the price at which the Warrant may be issued or resold.

 

                                                  (i)               Risk of
Loss. The undersigned acknowledges that there may be no market for the Warrant
and that the undersigned may not be able to sell or dispose of the Warrant or
Warrant Shares; the Subscriber has liquid assets sufficient to assure that its
investment will cause no undue financial difficulties and that, after
subscribing for the Warrant the undersigned will be able to provide for any
foreseeable current needs and contingencies. The undersigned is financially able
to bear the economic risk of this investment, including the ability to hold the
Warrant indefinitely or to afford a complete loss of the Subscriber’s investment
in the Warrant.

 



 

